DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 03/31/2022.
	Claims 1-11 and 13-21 are pending.
	Claim 12 has been cancelled.
	Claim 21 is newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Newman (reg # 60718) on 08/01/2022.

The claims have been amended as the follows:
Claims 11, 13 and 14 are amended to be dependent on claim 10 instead of claim 9.
No change to other claims.

Response to Arguments
Applicant’s arguments filed on 03/04/2022 have been fully considered and they are persuasive.
Claims 1-11 and 13-21 are allowed.
The discovered prior art do not teach or suggest the claim limitations of “determining, by the code coverage system, a location of a given bit within a bit array in a memory of the SoC associated with the utility function by subtracting the function address from a code segment base address to generate an offset and dividing the offset by a minimum function size”.
A newly discovered prior art Batthish et al. (US PGPUB 2020/0125477) disclose the following (paragraph [0039], “Further, in one example, the results are cross-referenced with the previously obtained debug information to produce code coverage. For instance, the traps that were hit/not hit, as indicated by the results, are combined with the previously obtained debug information to map hit/not hit information to the source of the application to obtain the names of the procedures/functions that were hit. For example, for each hit trap, an offset of the trap is obtained by subtracting an address of the start of the executable (e.g., procedure/function) from the address of the trap, and this offset is used to locate an entry in a table of traps that includes the names of the functions/procedures”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193